'WALKER, J.
The appellant was indicted in the circuit court of the city of St. Louis, jointly with one William Sheehy, for grand larceny, for having stolen from said city a certain sum of money. The indictment embodied other counts dismissed by the State before the trial, and, therefore, not for consideration here.
Before the trial the State entered a nolle prosequi as to the defendant William Sheehy,'and upon appellant’s being arraigned and entering a plea of hot guilty, the trial proceeded. After hearing the evidence and receiving the instructions of the court, the jury returned a verdict of guilty against appellant of grand, larceny, and assessed his punishment at imprisonment in the penitentiary for a term of two years. Appellant filed his motion for a new trial, which was overruled. The court in due tune sentenced and rendered judgment against the appellant in accordance with the verdict and an appeal was regularly perfected to this court.
We have carefully examined the transcript, as well as the original bill of exceptions sent up by the clerk of the trial court upon application made here by counsel for appellant, and we find that no exceptions were-New°TOai'. saved to the action of the court in overruling the motion for a new trial. We are,. therefore, precluded from an examination of anything except the record proper under the well. *672established rule that where a record shows that an appellant has failed to preserve by bill of exceptions any exception to the action of the court in overruling the motion for new trial, there is nothing- for the appellate court to review except the record proper. [State v. Libby, 203 Mo. 596; State v. Irwin, 171 Mo. 558.]
The indictment charges grand larceny in the usual form, and is not subject to objection. The record discloses the formal arraignment of the accused and a plea of not guilty. The trial of the cause by the jury conforms to the requirements of the statute. The verdict is in proper form, and was returned into court, finding the accused guilty as charged and assessing his punishment at imprisonment in the penitentiary for a term of two years. The judgment accords with the verdict and is not subject to objection.
No error appearing in the record proper, the judg- ' ment is affirmed. Brown, P. J.; and Paris, J., concur.